DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II and SEQ ID No. 102 in the reply filed on 17 May 2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II share a patentable feature, i.e., two regions (specified as markers [Group I] or DMRs [Group II]) involved with hypermethylation in fetal DNA and hypomethylation in maternal DNA and a detectable label for detecting each of the two regions, which must be the same detectable label.  Applicant submits that the sequences in Group II are sufficiently related.  This is not found persuasive because with respect to Group I and Group II, the claims of Group II (claims 30-36) include additional elements, such as those to a computer program and computing system wherein a first signal that represents data is received and wherein a second signal is received and a classification is determined from comparison of said signals.  This is not a feature shared by the claims of Group I and therefore, the arguments, at the very least this reason, are not persuasive. With respect to the elected sequence (Seq Id No. 102) it is not agreed that sequences share similarity, as biological sequences contain different nucleic acids, and therefore at the very least do not include the same chemical structure.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 May 2022.

Priority
The instant application is a Divisional of US 15,309,604, filed 8 November 2016, now US 10,801,067 which is the National Stage filing of PCT/EP2015/060188, filed 8 May 2015 and claims the benefit of Foreign Priority to EP 14167769.0, filed 9 May 2014 and 1416775.7, filed 9 May 2014.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statements filed 28 July 2020 (3); 10 August 2020; 
19 October 2020; 3 February 2021; 30 June 2021; 15 October 2021; 19 November 2021; and 
8 March 2022 are in compliance with the provisions of 37 CFR 1.97 and have therefore been considered.  Signed copies of the IDS documents are included with this Office Action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figures 1 and Figures 5-7 include indications of numerals (1)-(4) and (1a) and (1b); F, P** and R; and (1’)-(4’), respectively, which are not described in the Specification as filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  An example may be found at [0006] of the Specification as originally filed.  Applicant is requested to please correct all instances of hyperlinks found throughout the Specification.  

Nucleotide and/or Amino Acid Sequence Disclosures
	The biological sequence listing has been received and is accepted herein.

Claim Interpretation
In the interest of compact prosecution, the instant claims are examined to consider all claim limitations but the claims herein contain recitations of intended use, as recited below. The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541,550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP § 2111).  Thus, the claims herein are given the broadest reasonable interpretation consistent with the specification wherein specific structures for the intended uses as recited in the claims are undefined. It is suggested that the claims be amended to recite active, positive limitations to avoid recitation of intended use in the claims.
Claim 30 recites, “comparing a first signal with the second signal to thereby obtain a parameter, wherein the parameter represents an enhanced quantitative amount of said species of fetal DNA in the sample, wherein said enhanced quantitative amount is more accurate than a quantitative amount of said species of fetal DNA in the sample obtained by detecting each DMR with a different detectable label and/or each DMR in a separate reaction/detection vessel and/or the other region in a separate reaction/detection vessel”.  Said step is recited as only an intended outcome of the “comparison” step, whereby there are no actual parameters established.  The claim includes recitation of what the parameters comprise but not how to obtain them.  As such, the claim step of comparing to obtain a parameter is interpreted as intended herein.
Claim 31 recites, “comparing said signal…, so as to determine said parameter that represents an absolute amount of said species of DNA”.  Said recitation is also claimed as intended herein as there are no active steps whereby any parameter is actually determined herein.
Claim 33 recites, “wherein said operation is for determining if a diagnosis…may be performed…whether a prenatal diagnosis may be performed…”.  Said step is claimed as intended to be a use of said operation” without any steps whereby said determining is actually performed.  
Claim 35 recites, “wherein said operation is for determining an increased risk…”  As above, said recitation is intended “for determining” herein without any actually steps of determining any risk.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 30-36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 30 recites, “comparing the first signal with the second signal…wherein said enhanced quantitative amount is more accurate than a quantitative amount of said species…”  The phrase “more accurate” is a relative phrase as there are no parameters within the claim to define the metes and bounds of the term “more accurate” with respect to the quantitative amounts.  Further, the instant Specification does not provide for such.  Clarification through clearer claim language is requested.
	Claim 30 recites, “comparing the parameter to a threshold amount and/or reference distribution of amount”.  It is unclear as to what “threshold amount and/or reference distribution amount” is intended to be compared herein.  Further is it unclear if the amount that is used for comparison is that of the enhanced quantitative amount or the quantitative amount of said species.  Clarification through clearer claim language is requested.
	Claim 30 recites, “based on such comparison, determining a classification”.  It is unclear what “comparison” is intended in the claim.  The first comparison of the first to second signal or the second comparison of the parameter to a threshold and’ or reference.  Clarification through clearer claim language is requested.
	Claim 31 recites, “comparing said signal with the signal set forth in (ii) of claim 108…”  The claim is unclear with respect to the recitation of “claim 108” as no claim 108 is currently pending in the instant application.  As such, the claim cannot be further examined for purposes of applying prior art, as it is unclear as to the limitation intended herein.
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 30-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04:
Framework with which to Evaluate Subject Matter Eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
       Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
(2B)  If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
	With respect to step (1): No, the claims are not sufficiently directed to a statutory class of invention, as the claims herein are directed to a computer program product wherein the claims are not limited to a particular structure.  Given the broadest most reasonable interpretation, the claims encompass a software system containing software components. As such, the claims are directed to non-statutory subject matter because a program comprising no structure reads on carrier waves, which further read on transitory propagating signals which are not proper patentable subject matter (In re Nuijten, Federal. Circuit, 2006).  It is noted that this may be overcome by amending the claims to read, “a computer program product comprising a non-transitory computer readable medium”.
	Although the claims are not directed to a statutory class of invention per (1) above, in the interest of compact prosecution, the claims are nonetheless examined herein under the assumption that the claims will be appropriately amended, in which case, the claims would be directed to a statutory class of invention and the analysis would continue.  
Evaluation under (2A)(1)
With respect to step (2A)(1), the claims recite abstract ideas.  The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as:
mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations); 
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information). 
	With respect to the instant claims, under said (2A)(1) evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas). 
The claim steps to abstract ideas are as follows: 
	Claim 30: “comparing the first signal with the second signal to thereby obtain a parameter, wherein the parameter represents an enhanced quantitative amount of said species…”; “comparing the parameter to a threshold amount and/or reference distribution of amounts; and “determining a classification”.
	Claim 31: “comparing said signal with the signal set forth in (ii) of claim 108…”
	Claim 33: “determining if a diagnosis for an anomaly in said species of DNA may be performed and wherein classification is determined of whether a prenatal diagnosis may be performed…”
	Claim 35: “said operation is for determining an increased risk of an individual suffering from or developing a medical condition and wherein a classification is determined…”
As such the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve nothing more than instructions for a user to gather signal data representing methylation data and using it to compare between groups of data (signal one and signal two data) to obtain parameters that may indicate a classification of an individual.  There are no specifics as to the methodology involved in said steps of comparing and determining and thus, under the BRI, one could simply, for example, make a list of data use said data to make observations about said data and perform, for example, statistical classification on said data. 

Evaluation under (2A)(2)
Because the claims do recite judicial exceptions, direction under (2A)(2) provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d).  A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
With respect to the instant recitations, the claims recite the following additional elements:
Claim 30: “receiving a first signal representing the essentially simultaneous quantitative detection of methylation at two or more differentially methylated regions (DMRs) in a species of DNA originating from cells…”; and “a second signal representing the essentially simultaneous quantitative detection of total DNA in the sample using at least one other region”.  Claim 30 also includes a “computer program product”; “computer-readable medium..”; and “computing system”.
Claim 31: “receiving a further signal…”
Claim 32: “the species of DNA is cfDNA and said sample is a plasma or serum sample”
Claim 34: “anomaly is…chromosomal trisomy”
Claim 36: medical condition is preeclampsia”
Further with respect to the additional elements as above, said steps are directed to data gathering, such as “receiving…a signal” and act to perform functions of collecting the data needed to carry out the abstract idea.  Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP 2106.05(g).
	Further steps herein directed to additional non-abstract elements of “processor; computer; storage medium etc…” do not describe any specific computational steps by which the “computer parts” perform or carry out the abstract idea, nor do they provide any details of how specific structures of the computer, such as the computer-readable recording media, are used to implement these functions.  The claims state nothing more than a generic computer which performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application. The courts have weighed in and consistently maintained that when, for example, a memory, display, processor, machine, etc… are recited so generically (i.e., no details are provided) that they represent no more than mere instructions to apply the judicial exception on a computer, and these limitations may be viewed as nothing more than generally linking the use of the judicial exception to the technological environment of a computer. (see MPEP 2106.05(f)).
	None of the recited dependent claims recite additional elements which would integrate a judicial exception into a practical application.

Evaluation under (2B)
	As such, the claims are lastly evaluated using the (2B) analysis, wherein it is determined that because the claims recite abstract ideas, and do not integrate that abstract ideas into a practical application, the claims also lack a specific inventive concept.  Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
	With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception.  As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity.  Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).     
With respect to the instant claims, the prior art to Zhang et al. (Genome Research (2013) Vol. 23:1522-1540) discloses that methylation profiling is useful for mapping and comparing methylomes for assessment of patterns among different tissue and cell types (abstract) and thus, getting methylation data is considered a data gathering element that is routine, well-understood and conventional in the art.  Further art to Poon et al. disclose that differential methylation pattern analysis is beneficial for detection of fetal DAN in maternal plasma, further attesting to making getting methylation regions for comparison techniques routine in the art (Poon et al. in Clinical Chemistry (2002) Vol. 48:35-41).  As such, activities such as data gathering do not improve the functioning of a computer, or comprise an improvement to any other technical field; they do not require or set forth a particular machine; they do not effect a transformation of matter; nor do they provide a non-conventional or unconventional step. Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception (MPEP2106.05(g)&(h)).
	With respect to claims 30-36, the computer-related elements or the general purpose computer do not rise to the level of significantly more than the judicial exception.  The specification also notes that computer processors and systems, as claimed are those that are generic computers (pages 28; 35; 44, e.g.) The additional elements are set forth at such a high level of generality that they can be met by a general purpose computer.  Therefore, the computer components constitute no more than a general link to a technological environment, which is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(b)I-III).
	The dependent claims have been analyzed with respect to step 2B and none of these claims provide a specific inventive concept, as they all fail to rise to the level of significantly more than the identified judicial exception.  For these reasons, the claims, when the limitations are considered individually and as a whole, are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 29-40 of U.S. Patent No. 10,017,818. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer program product including receiving a first and second signal and comparing said signals for determination of a classification of increased risk of suffering from or developing a medical condition or a diagnosis of an anomaly.  The claims of the ‘818 patent are directed to also receiving first and second signals and wherein the signals are further defined by regions up-or down-stream from DMRs.  The instant claims include specific genes, such as the gene PCDH (elected), which are known to include DMRs. As such the claims are obvious variants, ones of the other.    
2.  Claims 30-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 24 of U.S. Patent No. 9,822,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed to a computer program product including receiving a first and second signal and comparing said signals for determination of a classification of increased risk of suffering from or developing a medical condition or a diagnosis of an anomaly.  The instant claims further include specific genes, such as the gene PCDH (elected), which are known to include DMRs. As such the claims are obvious variants, ones of the other.    

Prior Art
	The instant claims appear to be free from the prior art, as the prior art to Hindson et al. (2012/0252015; IDS reference) does not teach or fairly suggest quantitative detection of methylation of a DMR and another region and further using said detection as claimed.  The art to Hindson et al. discloses quantification of methylated DNA to get a percentage of methylated DNA in a sample.  Further Hindson et al. do not disclose the region PCDH as is instantly elected (Seq ID No. 102) as the DMR region for the first signal data.  

Conclusion
	No claims are allowed.
E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631